UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): August 6, 2013 Omega Protein Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-14003 (Commission File Number) 76-0562134 (I.R.S. Employer Identification No.) 2105 City West Blvd., Suite 500 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 623-0060 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Item 2.02. Results of Operations and Financial Condition On August 6, 2013, Omega Protein Corporation (the “Company”) issued a press release reporting the Company’s earnings for the quarter ended June 30, 2013. For additional information regarding the Company’s 2013 second quarter earnings, please refer to the Company’s press release attached to this report as Exhibit 99.1 and incorporated herein by reference. Item 8.01. Other Events On August 6, 2013, the Company issued a press release regarding the expansion of its specialty dairy protein production facility in Reedsburg, Wisconsin. For additional information regarding the expansion of the facility, please refer to the Company’s press release attached to this report as Exhibit 99.2 and incorporated herein by reference. Item 9.01. Financial Statements , Pro Forma Financial Information and Exhibits (a) Financial Statements of business acquired. None. (b) Pro Forma Financial Information. None. (c) Shell Company Transactions. None. (d) Exhibits. Text of Press Release dated August 6, 2013 titled “
